DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation " wherein the first sidewall spacer has a different width than the second sidewall spacer".  There is insufficient antecedent basis for this limitation in the claim. Claim 8 makes no mention of a sidewall spacer. Claim 13 is the first citation of a sidewall spacer. For examination purposes, Claim 14 is being treated as a dependent of Claim 13. However, appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2017/0256611 to Kim et al (hereinafter Kim).
Regarding Claim 1, Kim discloses a device comprising:
a fin structure (Fig. 2A) disposed on a substrate, the fin structure including a plurality of elongated semiconductor layers (NS1);
a gate structure (150a) disposed on each of the elongated semiconductor layers such that a thickness of the gate structure between each elongated semiconductor layer increases closer to the substrate (Fig. 2A); and
sidewall spacers (140) disposed along sidewalls of the gate structure.

Regarding Claim 4, Kim discloses the device of Claim 1, wherein the gate structure includes a metal gate portion disposed between each of the elongated semiconductor layers (Fig. 2A), and
wherein each metal gate portion has substantially the same width (Fig. 2A).

Regarding Claim 5, Kim discloses the device of Claim 1, further comprising a source/drain feature interfacing with at least one sidewall spacer of the sidewall spacers (Fig. 2A).
Regarding Claim 6, Kim discloses the device of Claim 1, wherein each elongated semiconductor layer of the plurality of elongated semiconductor layers is spaced apart from an adjacent elongated semiconductor layer by a different distance (Fig. 2A, [0037]).

Regarding Claim 7, Kim discloses the device of Claim 6, wherein the distance between adjacent elongated semiconductor layers increases closer to the substrate (Fig. 2A).

Regarding Claim 8, Kim discloses a device comprising: 
a fin structure (Fig. 2A) disposed on a substrate, the fin structure including:
a first semiconductor layer (NS1), a second semiconductor (NS1) disposed over the first semiconductor layer and a third semiconductor layer (NS1) disposed over the second semiconductor layer;
a gate feature disposed on the fin structure and including a first gate region between the first and second semiconductor layer and a second gate region between the second and third semiconductor layers, wherein the first gate region has a first thickness and the second gate region has a second thickness that is different than the first gate thickness (Fig. 2A, [0037]).

Regarding Claim 9, Kim discloses the device of claim 8, wherein the first gate region includes a first portion of a metal gate electrode (150) and a first portion of a gate dielectric layer (145),
wherein the second gate region includes a second portion of the metal gate electrode and a second portion of the gate dielectric layer (Fig. 2A).

Regarding Claim 10, Kim discloses the device of Claim 8, wherein the first portion of the metal gate electrode has a substantially similar width as the second portion of the metal gate electrode (Fig. 2A).

Regarding Claim 11, Kim discloses the device of Claim 10, wherein the first portion of the metal gate electrode has a different thickness than the second portion of the metal gate electrode (Fig. 2A).

Regarding Claim 12, Kim discloses the device of Claim 11, wherein the first portion of the metal gate electrode is thicker than the second portion of the metal gate electrode (Fig. 2A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 11,315,925 (“Huang”). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims do not add additional, structural elements to distinguish the pending claims from already protected limitations.
Pending claims 1 and 2 are unpatentable in view of patented claim 1. The pending claims differ from the patented claims by requiring (1) three semiconductor layers stacked on each other, (2) the spacers comprise first and second sidewall spacers. However, these differences are not patentably distinct. The number of semiconductor layers would have been an obvious modification of the “plurality of nanostructures” claimed by the cited patent. The inventive concept is for the gate features to differ in thicknesses, which pending claim 1 and patented claim 1 require. The number of spacers is similarly an obvious modification of “inner spacers” claimed by the cited patent. The inventive concept is for the spacers to vary in widths, which pending claim 2 and patented claim 1 require. Absent any additional limitations, the pending claims are not distinct from the cited patent. 
Pending claim 3 would have been an obvious result of the gate features having differing thicknesses and is obvious in view of patented claim 1.

Pending claims 8 and 14 are unpatentable in view of patented claim 1. The pending claims differ from the patented claims by requiring (1) three semiconductor layers stacked on each other, (2) the gate features comprise first and second gate regions and (3) the spacers include a first and second sidewall spacer. However, these differences are not patentably distinct. The number of semiconductor layers would have been an obvious modification of the “plurality of nanostructures” claimed by the cited patent. The inventive concept is for the gate features to differ in thicknesses, which pending claim 8 and patented claim 1 require. The number of spacers is similarly an obvious modification of “inner spacers” claimed by the cited patent. The inventive concept is for the spacers to vary in widths, which pending claim 14 and patented claim 1 require. Absent any additional limitations, the pending claims are not distinct from the cited patent.
Pending claim 13 would have been an obvious result of the gate features (regions) having different thicknesses since the sidewall spacers are in the same layer as the gate features (regions).
Pending claim 15 is obvious in view of patented claims 1 and 7 since an increasing gate thickness results in increasing sidewall spacer thicknesses. With regards to the first sidewall spacer being wider than the second sidewall spacer, having different widths necessitates either being wider or narrower. Given two choices, one of general skill in the art would have been able to arrive at the optimal choice through routine testing.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 recites a method comprising:
forming a fin structure over a substrate, the fin structure including a plurality of alternating layers of a first semiconductor layer and a second semiconductor layer, wherein each first semiconductor layer has a different concentration of germanium;
removing portions from each of the first semiconductor layers to form modified first semiconductor layers; and
forming spacers on each of the modified first semiconductor layers such that a width of the spacers increases towards the substrate.

While the references of record, and the cited patent, disclose or otherwise suggest stacked nanostructures having differing gate thicknesses and/or differing spacer widths, the references do not disclose, or suggest, sacrificial layers (first semiconductor layers) having different concentrations of germanium from each other as well as having differing spacer widths. Individually, the limitations may have obvious effects on the stacked nanostructure but it is not apparent that the combination would be beneficial or desired.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 17-20 depend on Claim 16 and is allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
US PG Pub 2019/0081155 (“Xie”) and US PG Pub 2017/0256609 (“Bhuwalka”) are cited as a relevant reference in the art but were not relied upon for this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID C SPALLA/               Primary Examiner, Art Unit 2818